Citation Nr: 1637103	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a foot disability, claimed as foot problems, to include as secondary to herbicide exposure.    

4.  Entitlement to service connection for chronic edema (including the low back and the right hip), to include as secondary to herbicide exposure.    

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities and/or herbicide exposure.  

6.  Entitlement to service connection for a disability of the toes of the left foot, claimed as numbness and tingling, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.  
7.  Entitlement to service connection for left leg neuropathy, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.  



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse testified before a Decision Review Officer (DRO) in September 2009; a transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge in April 2010 correspondence.  In February 2016, the Veteran withdrew his request for a hearing.  

In addition, the Veteran had initiated an appeal of a March 2010 rating decision that, in part, granted service connection for diabetes mellitus, and denied entitlement to service connection for right hip and lumbar spine disabilities.  A Statement of the Case was provided to the Veteran in September 2012; the Veteran did not perfect his appeal.  Accordingly, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above in the Introduction, the Veteran had active service in Vietnam, and it is therefore presumed to have been exposed to Agent Orange. 

Regarding the Veteran's claim for service connection for hypertension, his service treatment records include his March 1970 separation report of medical examination that included an elevated blood pressure reading of 132/84.  His post-service treatment records reflect a diagnosis of hypertension.  The Veteran contends that such is secondary to his service-connected diabetes mellitus, PTSD, and/or herbicide exposure.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  

Regarding the Veteran's claims for service connection for depression, a foot disability, chronic edema, erectile dysfunction, a disability of the toes of the left foot, and left leg neuropathy, the Veteran contends that such disabilities are secondary to his service-connected diabetes mellitus, PTSD, and/or herbicide exposure.  The post-service evidence of record reflects diagnoses of major depressive disorder, and the Veteran has testified of experiencing erectile dysfunction, left toe and foot symptomatology since service, as well as experiencing chronic edema of the right hip and lumbar spine.  See September 2009 DRO hearing.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon is met, and the Veteran should be afforded VA examinations to determine the nature and etiology of these disabilities as well.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records since August 2014.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file, to specifically include VA treatment records dated since August 2014.  Any negative responses should be in writing and associated with the claims file.  

2. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service depression, high blood pressure, erectile dysfunction, chronic edema, foot problems, left leg neuropathy, and left toes symptoms, as well as any relationship between the disabilities and his service and/or service-connected PTSD/diabetes mellitus.  

3. After the above development, schedule the Veteran for an examination(s) to determine the nature and etiology of his depression, high blood pressure, erectile dysfunction, chronic edema, foot problems, left leg neuropathy, and left toes.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's disability regarding his feet, toes of his left foot, left leg, and edema.  

(b) Provide an opinion whether it is at least as likely as not the Veteran's depression, high blood pressure, erectile dysfunction, chronic edema, foot problems, left leg neuropathy, and left toes disabilities had their onset in service.  In considering this, the examiner is asked to discuss whether the disability(ies) is(are) related to in-service exposure to herbicides.  

(c) Provide an opinion whether it is at least as likely as not that the Veteran's depression, high blood pressure, erectile dysfunction, chronic edema, foot problems, left leg neuropathy, and left toes disability were caused by his service-connected diabetes mellitus and/or PTSD.  

(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's depression, high blood pressure, erectile dysfunction, chronic edema, foot problems, left leg neuropathy, and left toes disability were aggravated by his service-connected diabetes mellitus and/or PTSD. 

(e) If pes planus is diagnosed, the examiner should provide an opinion as to whether the Veteran's current pes planus underwent a permanent increase in severity during service.  If such an increase occurred, the examiner should indicate whether the increase in severity was due to the natural progress of the disability.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

In providing the requested opinion regarding the etiology of the Veteran's hypertension, the examiner is asked to consider that the Veteran's March 1970 separation examination report found an elevated blood pressure reading of 132/84.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4. Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

